
	
		III
		111th CONGRESS
		1st Session
		S. RES. 150
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2009
			Mrs. Murray (for herself
			 and Ms. Cantwell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating and celebrating the lives of
		  Officer Kristine Marie Fairbanks, Deputy Anne Marie Jackson, and Sergeant
		  Nelson Kai Ng who gave their lives in the service of the people of Washington
		  State in 2008.
	
	
		Whereas law enforcement officers throughout Washington
			 State conduct themselves in a manner that supports, maintains, and defends the
			 Constitution of the United States and the Constitution of the State of
			 Washington;
		Whereas law enforcement officers in Washington State and
			 throughout the Nation risk their own lives to protect the lives of
			 others;
		Whereas since 1792, approximately 18,600 law enforcement
			 officers were killed in the line of duty in the United States, and 262 of those
			 officers served the people of Washington State;
		Whereas in 2008, 133 law enforcement officers were killed
			 in the line of duty in the United States;
		Whereas in 2008, Deputy Anne Marie Jackson of the Skagit
			 County Sheriff’s Office, Officer Kristine Marie Fairbanks of the U.S. Forest
			 Service, and Sergeant Nelson Kai Ng of the Ellensburg Police Department gave
			 their lives in the service of the people of Washington State;
		Whereas the family members and friends of Officer
			 Fairbanks, Deputy Jackson, and Sergeant Ng bear the most immediate and profound
			 burden of the absence of their loved ones; and
		Whereas National Police Week is observed from May 10 to
			 May 16, 2009, and is the most appropriate time to honor the Washington State
			 law enforcement officers who sacrificed their lives in service to their State
			 and Nation: Now, therefore, be it
		
	
		That the Senate—
			(1)extends its
			 condolences to the families and loved ones of Officer Kristine Marie Fairbanks,
			 Deputy Anne Marie Jackson, and Sergeant Nelson Kai Ng; and
			(2)stands in
			 solidarity with the people of Washington State as they celebrate the lives and
			 mourn the loss of these remarkable and selfless heroes who represented the best
			 of their community and whose memory will serve as an inspiration for future
			 generations.
			
